



COURT OF APPEAL FOR ONTARIO

CITATION: United Kingdom v. Elabd, 2017 ONCA 983

DATE: 20171214

DOCKET: C63384

Feldman, Fairburn and Nordheimer JJ.A.

BETWEEN

The
    Attorney General of Canada on behalf of The United

Kingdom
    of Great Britain and Northern Ireland

Respondent

and

Michael Elabd

Applicant

Lalitha Ramachandran, for the applicant

Heather Graham, for the respondent

Heard: December 13, 2017

An application for judicial review from the surrender
    order of the Minister of Justice dated February 17, 2017.

APPEAL BOOK ENDORSEMENT

[1]

On consent the judicial review application is dismissed as abandoned.


